©@`IC>O'l-L(»)N-\

NNNNN|\)|\)N|\)_\_\_\_\_\_\_\_\_\_\
m`lC)O'l-P(»)N-\O(Dm\lO)UI-§(»)N-\O

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

 

 

 

 

 

 

 

 

MURRY MCK|NLEY, Case No. 3:18-cv-00239-MMD-CBC
Plaintifr / oRDER
v. MEHNFIEJRED REcEion
_ . . SERV
JAM ES DZURENDA et al., couNsEL/PARTlEs or RECDO?£
Defendants
FEB 27 2019
CLED|T;(T%?GI;|STHCT COURT

l. DlSCUSS|ON BY: oF NEVADA ogpmy

 

 

 

 

On May 23, 2018, Plaintiff, a prisoner in the custody of the Nevada Department of
Corrections (“NDOC"), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983
and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). The Court has
not yet screened the complaint. On February 27, 2019, Plaintiff filed a motion for leave
to file an amended complaint but did not attach a proposed amended complaint. (ECF
No. 6). The Court grants Plaintiff's motion to nle an amended complaint.

lf P|aintiff chooses to tile an amended complaint he is advised that an amended
complaint supersedes (replaces) the original complaint and, thus, the amended complaint
must be complete in itse|f. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was named in the
original complaint is irrelevant; an amended pleading supersedes the original”); see also
Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding that for claims
dismissed with prejudice, a plaintiff is not required to reallege such claims in a subsequent
amended complaint to preserve them for appeal). Plaintiff's amended complaint must
contain all claims, defendants, and factual allegations that Plaintiff wishes to pursue in
this lawsuit. Moreover, Plaintiff should file the amended complaint on this Court’s

approved prisoner civil rights form and it must be entitled “First Amended Comp|aint.”

 

(0®`|0'>0'|#(0|\)-\

NNNNNNNNN_\_\_A_\_\_\_\_\_\_\
m`lC)U'|-bb)N-\C(Om`l@(h-PO)N-\O

 

|f Plaintiff chooses to file an amended complaint, Plaintiff will file the amended
complaint on or before Friday, March 29, 2019. lf Plaintiff chooses not to me an amended
complaint, the Court will screen the original complaint (ECF No. 1-1).

ll. CONCLUS|ON

For the foregoing reasons, it is ordered that the motion for leave to file an amended
complaint (ECF No. 6) is granted.

lt is further ordered that, if Plaintiff chooses to file an amended complaint, Plaintiff
will file the amended complaint on or before Friday, March 29, 2019.

lt is further ordered that the Clerk of the Court will send to Plaintiff the approved
form for filing a § 1983 complaint, instructions for the same, and a copy of his original
complaint (ECF No. 1-1). lf Plaintiff chooses to file an amended complaint, he should use
the approved form and he will write the words “First Amended" above the words “Civil
Rights Complaint” in the caption.

lt is further ordered that, if Plaintiff chooses not to file an amended complaint, the

Court will screen the original complaint (ECF No. 1-1).

DATED; D./;l?/ 709

 

 

